Executor—Whether may Purchase at His Own Sale.—Section 1576 of the Code of Civil Procedure does not prevent an executor, with the permission of the court, from purchasing at his own sale.Executor—Whether may Purchase at His Own Sale,—Section 1576 of the Code of Civil Procedure, which prohibits an executor from purchasing at his own sale, is to be construed as was the rule in equity which it enacts.Probate Court—Equity Jurisdiction.—A superior court sitting in probate may, in a proper case, exercise its equity powers.Application by George Welters, an executor, to purchase land at his own sale.